Citation Nr: 0011443
Decision Date: 04/10/00	Archive Date: 09/08/00

DOCKET NO. 98-12 027               DATE APR 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for
right ankle disability.

2. Entitlement to service connection for chronic bilateral knee
disability.

3. Entitlement to service connection for chronic low back
disability.

4. Entitlement to service connection for chronic left ankle
disability.

REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Artur F. Korniluk, Associate Counsel 

INTRODUCTION

The veteran had active military service from March 1988 to August
1991. This matter comes to the Board of Veterans' Appeals (Board)
from the Department of Veterans Affairs (VA) Nashville Regional
Office (RO) April 1998 rating decision which granted service
connection for chronic right ankle disability, assigning it a
noncompensable rating, and denied service connection for chronic
left ankle disability, bilateral knee disability, and low back
disability.

By RO rating decision in April 1999, the evaluation of the service-
connected right ankle disability was increased from 0 to 10
percent. In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the
claim remains in controversy where less than the maximum available
benefit is awarded.

In August 1999, the case was remanded to the RO for due process
purposes; a Travel Board hearing, pursuant to the veteran's
request, was held in January 2000.

FINDINGS OF FACT

1. The veteran's service-connected right ankle disability is
associated with arthritis and is manifested by pain, recurrent
swelling, stiffness, weakness, and reduced and painful motion; it
is productive of mild to moderate impairment.

2. He received intermittent treatment for left knee pain and
impairment between March and May 1990 due to lateral collateral
ligament strain; in May 1990, the knee was noted to be healing
well; chronic disability involving that knee was not evident prior
to service separation or for several years thereafter, and
competent

- 2 -

medical evidence does not show that the currently diagnosed left
knee disability is linked to active service or any incident
occurring therein.

3. Right knee symptoms or impairment were not evident in service or
for several years thereafter, and competent medical evidence does
not show that the currently diagnosed right knee disability is
linked to service or any incident occurring therein.

4. He complained of low back pain on one occasion in service, but
chronic disability of the low back was not evident at any time
prior to servile separation or for several years thereafter;
competent medical evidence does not show that the currently
diagnosed low back disability is linked to active service or any
incident occurring therein.

5. It is plausible that the veteran's left ankle disability may
have developed on active service.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right
ankle disability have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271
(1999).

2. The veteran has not presented a well-grounded claim of service
connection for chronic left knee disability. 38 U.S.C.A. 5107(a)
(West 1991).

3. The veteran has not presented a well-grounded claim of service
connection for chronic right knee disability. 38 U.S.C.A. 5107(a)
(West 1991).

4. The veteran has not presented a well-grounded claim of service
connection for chronic low back disability. 38 U.S.C.A. 5107(a)
(West 1991).

- 3 -

5. The claim of service connection for chronic left ankle
disability is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of a rating in excess of 10 percent for his
service-connected right ankle disability is well grounded, Murphy
v. Derwinski, 1 Vet. App. 78 (1990), as it stems from the rating
initially assigned at the time of the April 1998 grant of service
connection. Shipwash v. Brown, 8 Vet. App. 218 (1995). Once
determined that a claim is well grounded, VA has a duty to assist
in the development of evidence pertinent to the claim. 38 U.S.C.A.
5107(a). The Board is satisfied that all relevant facts have been
properly developed, and that VA has satisfied its duty to assist.
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on average
impairment of earning capacity for specific disabilities. 38
U.S.C.A. 1155; 38 C.F.R. 4.1. Generally, the degrees of disability
specified are considered adequate to compensate for loss of working
time from exacerbations or illnesses proportionate to the severity
of the several grades of disability. 38 C.F.R. 4.1. Consideration
must be given to the ability of the veteran to function under
ordinary conditions of daily life. 38 C.F.R. 4.10. If there is a
question as to which of two evaluations is applicable, the higher
rating is assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating is assigned. 313 C.F.R. 4.7.

In evaluating the severity of a particular disability, it is
essential to consider its history. 38 C.F.R. 4.1; Peyton v.
Derwinski, 1 Vet. App. 282 (1991). A claim placed in appellate
status by disagreement with the initial rating award and not yet
ultimately resolved is an original claim, as opposed to a new claim
for increase. Fenderson v. West, 12 Vet. App. 119 (1999).

4 -

On the other hand, where entitlement to compensation has already
been established, disagreement with an assigned rating is a new
claim for increase, based on facts different from a prior final
claim. Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Proscelle v.
Derwinski, 2 Vet. App. 629, 631-32 (1992) (in a claim for increased
rating, appellant claims the disability has increased in severity
since a prior final decision). In such claims, the present level of
disability is of primary concern; although a review of the recorded
history of a disability is required to make a more accurate
evaluation, past medical reports do not have precedence over
current findings. 38 C.F.R. 4.2 (1999); Francisco v. Brown, 7 Vet.
App. 55 (1994).

Service connection for right ankle disability was granted by RO
rating decision in April 1998, and a noncompensable rating was
assigned. That decision was based on the veteran's service medical
records, showing that he fractured the right ankle in October 1990,
requiring casting and intermittent medical treatment.

On VA orthopedic examination in April 1998, the veteran's right
ankle was tender to palpation, but there was no evidence of
swelling or obvious deformity; range of motion of the ankle was to
20 degrees plantar flexion and to 10 degrees dorsiflexion, limited
by pain, stiffness, and weakness. X-ray study of the right ankle
showed no soft tissue, bony, or articular abnormality.

On VA orthopedic examination in March 1999, the veteran reported
intermittent pain, swelling, and stiffness of the right foot since
his in-service right ankle fracture, increasing on strenuous
physical activity; he noted that wearing of an ankle brace provided
him some relief and he denied taking any medication. On
examination, there was no evidence of right ankle swelling,
erythema, or effusion, but the right lateral malleolus was tender;
range of motion of the right ankle was to 10 degrees dorsiflexion
and to 20 degrees plantar flexion. X-ray study of the right foot
and ankle showed mild degenerative changes of the talonavicular
joint. Post traumatic arthritis of the right ankle, with pain and
stiffness, was diagnosed. The examiner opined that the disability
was productive of mild to moderate impairment.

5 -

At a January 2000 Travel Board hearing, the veteran testified that
he fractured the right ankle in service, requiring medical
treatment and resulting in recurrent pain, swelling, and functional
impairment. Reportedly, right ankle impairment increased on
strenuous physical activity such as playing sports, and he avoided
such activities due to his disability. He noted that he received
intermittent medical treatment for the right ankle disability from
a private physician and requested an opportunity to submit such
evidence within 45 days of the hearing date (the Board notes that
no such evidence has been submitted by or on behalf of the veteran
to date).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. Functional
loss may be due to pain, supported by adequate pathology, evidenced
by visible behavior of a veteran undertaking motion; weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. Factors considered
in rating residual disability include less movement than normal,
more movement than normal, weakened movement, excess fatigability,
pain on movement, swelling, deformity or atrophy from disuse or
incoordination. 38 C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.
App. 202 (1995).

With regard to the rating of disabilities involving the
substantiated presence of degenerative or traumatic arthritis,
Diagnostic Code 5003 provides that arthritis will be rated on the
basis of limitation of motion under the appropriate diagnostic
codes for the specific joint or joints involved (Codes 5200 et
seq.), and that limitation of motion must be objectively confirmed
by findings such as swelling, muscle spasm, or satisfactory
evidence of painful motion.

Currently, the veteran's service-connected right ankle disability
is rated under 38 C.F.R. 4.71a, Diagnostic Code 5271, limitation of
motion of the ankle, and a 10 percent evaluation is assigned
consistent with evidence of moderate impairment of motion. Under
Code 5271, a maximum evaluation of 20 percent will be assigned if
limitation of motion is "marked."

6 -

Based on the foregoing, the Board finds that a rating in excess of
the currently assigned 10 percent for the veteran's service-
connected right ankle disability is unwarranted. The evidence
reveals that he sustained right ankle fracture in service,
requiring intermittent medical treatment prior to service
separation, and resulting in recurrent pain, swelling, stiffness,
reduced motion, and functional impairment, but not requiring
regular medical treatment (although he testified in January 2000
that he received intermittent medical treatment for right ankle
disability from a private physician, indicating that he would
submit such evidence within 45 days of the hearing, no additional
medical or other records have been received -to date; the available
medical evidence in the claims file does not document treatment for
right ankle disability since service). Most importantly, on VA
orthopedic examination in March 1999, the examiner considered both
objective manifestations of the disability (post traumatic
arthritis) and subjective complaints including symptoms of pain and
stiffness; he concluded that the disability was productive of "mild
to moderate" impairment. Such conclusion is supported by the
entirety of record. showing that he continues to experience
impairment due to right ankle disability, but that such impairment
does not raise to the level "marked" impairment of right ankle
motion (Code 5271), or "moderately severe" foot injury (Code 5284),
which would warrant a 20 percent evaluation.

The evidence before the Board does not reveal that the veteran's
service-connected right ankle disability is associated with an
ankylosed ankle, that subastragalar or tarsal joints are ankylosed
in poor weight-bearing position, that there is malunion of os
calcis or astragalus with marked deformity, or that there is
moderately severe or severe malunion or nonunion of tarsal or
metatarsal bones; thus, a rating of his disability in excess of 10
percent is not warranted under Diagnostic: Codes 5270, 5272, 5273,
or 5283, respectively.

Although the service-connected right ankle disability is shown to
be associated with arthritis, a separate disability rating may not
be assigned for right ankle arthritis under Code 5003, as the
currently assigned 10 percent evaluation under Code 5271

- 7 -

is based on impairment of the range of motion and provides for
disability rating based on the presence of arthritis. See 38 C.F.R.
4.14 (1999).

The Board stresses that the preponderance of the evidence is
against the veteran's claim of a rating in excess of 10 percent for
the service-connected right ankle disability; thus, there is no
question as to which of two evaluations should be applied, and 38
C.F.R. 4.7 (1999) is inapplicable.

Service connection claims:

Service connection may be allowed for a chronic disability,
resulting from an injury or disease, incurred in or aggravated by
the veteran's period of active service. 38 U.S.C.A. 1110, 1131
(West 1991). Service connection may also be allowed on a
presumptive basis for arthritis, if the disability becomes manifest
to a compensable degree within one year after separation from
service. 38 U.S.C.A.  1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (1999).

For a showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word chronic. Continuity of symptomatology is
required when the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b) (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has held
that lay observations of symptomatology are pertinent to the
development of a claim of service connection, if corroborated by
medical evidence. See Rhodes v. Brown, 4 Vet.App. 124 (1993). The
Court established the following rules regarding claims addressing
the issue of chronicity. Chronicity under the provisions of 38
C.F.R. 3.303(b) is applicable where evidence, regardless of its
date, shows that a veteran had a chronic condition in service and
still has such condition. Such evidence must

- 8 -

be medical unless it relates to a condition as to which lay
observation is competent. If the chronicity provision is not
applicable, a claim may still be well grounded if (1) the condition
is observed during service, (2) continuity of symptomatology is
demonstrated thereafter and (3) competent evidence relates the
present condition to that symptomatology. Savage v. Gober, 10 Vet.
App. 488 (1997). A lay person is competent to testify only as to
observable symptoms; he or she is not, however, competent to
provide evidence that the observable symptoms are manifestations of
chronic diagnosed disability. Falzone v. Brown, 8 Vet. App. 398
(1995).

A determination of service connection requires a finding of the
existence of a current disability and a determination of a
relationship between the disability and an injury or disease
incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1994).
However, service connection may be granted for a post-service
initial diagnosis of a disease that is established as having been
incurred in or aggravated by service. 38 C.F.R. 3.303(d) (1999).

The threshold question is whether the veteran has presented
evidence that his claim is well grounded. See 38 U.S.C.A. 5107(a).
A well-grounded claim is a plausible claim. Murphy, 1 Vet. App. at
81. A mere allegation that a disability is service connected is not
sufficient; the veteran must submit evidence in support of his
claim which would justify a belief by a fair and impartial
individual that the claim is plausible. In order for a claim to be
well grounded, there must be competent evidence of current
disability (a medical diagnosis), of incurrence or aggravation of
a disease or injury in service (lay or medical evidence), and of a
nexus between the in-service injury or disease and a current
disability (medical evidence). See Caluza v. Brown, 7 Vet. App. 498
(1995).

Where the determinative issue involves a question of medical
diagnosis or causation, competent medical evidence to the effect
that the claim is plausible or possible is required to establish a
well-grounded claim. Libertine v. Brown, 9 Vet. App. 521 (1996) ;
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). A lay person is not
competent to make a medical diagnosis or to relate a medical
disorder to a specific cause. See Grivois v. Brown, 6 Vet. App.
136, 140 (1994), citing Espiritu v.

- 9 -

Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, lay statements
regarding a medical diagnosis or causation do not constitute
evidence sufficient to establish a well-grounded claim under 38
U.S.C.A. 5107(a). See Grottveit, 5 Vet. App. at 93.

The veteran's service medical records show that he complained of
pain, swelling, and bruising of the feet in August 1989. In March
1990, he sought treatment for low back and left knee pain; on
examination, the left knee was mildly tender and swollen. He
received follow-up treatment for recurrent left knee pain and
swelling between March and May 1990, but a March 1990 X-ray study
of the left knee showed no abnormality; grade II lateral collateral
ligament strain was diagnosed during treatment but, on follow-up
examination in May 1990, it was noted that the knee was healing
well. A March 1991 X-ray study of the left foot showed a bony
abnormality on the dorsal surface of the navicular bone. A review
of the record shows that he elected not to undergo service
separation medical examination.

In his January 1998 claim for VA compensation or pension, the
veteran indicated that he experienced ankle, back, and bilateral
knee pain since service, noting that he did not receive any medical
treatment since service separation and was only taking over-the-
counter pain medication.

On VA orthopedic examination in April 1998, the veteran indicated
that he sustained left ankle fracture in service, requiring
casting, which resulted in chronic pain and functional impairment.
Regarding the claimed low back disability, he denied a history of
any specific injury but noted that he experienced "severe" pain and
impairment. Regarding the claimed bilateral knee disability, he
felt that the knees buckled frequently and "locked" occasionally.
On examination, range of motion of the left ankle was reduced and
painful, but there was no evidence of obvious deformity. Motion of
the low back was associated with pain, but there was no evidence of
deformity. Range of motion of the knees was reduced and associated
with pain and stiffness. X-ray studies of the left ankle, lumbar
spine, and both knees were normal. History of left ankle fracture
with subsequent severe difficulty walking, mechanical low back
pain, and bilateral patellofemoral syndrome were diagnosed.

- 10-

Medical records from W. Gavigan, M.D., in March 1998, document
treatment for low back pain. On initial examination, the veteran
indicated that he sustained low back injury at work (which involved
lifting freight) in February 1998 and noted that he had no prior
history of any back problems. Regarding his past medical history,
he indicated that he sustained ankle fracture in service and noted
that the ankle healed uneventfully. On examination, including X-ray
and magnetic resonance imaging studies of the lumbar spine, mild
lumbar disc bulge at L4-5 was indicated.

At the January 2000 hearing, the veteran testified that he
experienced pain and functional impairment involving his left
ankle, low back, and both knees since various injuries in service.
Regarding his ankle injury/disability, he indicated that he
sustained a twisting injury to the left ankle (he specifically
denied having fractured the left ankle and stated that he only
fractured the right ankle) during service in 1988, requiring
medical treatment and resulting pain and impairment. He testified
that he received medical treatment for disabilities involving both
ankles, knees, and low back since service, noting that evidence
documenting the low back disability was already of record, and that
he would submit medical evidence of bilateral knee and left ankle
disability within 45 days of the hearing date (as indicated above,
no such evidence has been received from or on behalf of the veteran
to date). Regarding his low back disability, he stated that fie
pulled the low back muscles during service in 1988, resulting in
recurrent pain and impairment, and again reinjured the back in the
course of post-service employment.

Based on the foregoing, the Board finds that the claims of service
connection for chronic bilateral knee and low back disabilities are
not well grounded. With regard to the claimed bilateral knee
disability, the veteran's service medical records show that he
received intermittent treatment for left knee medial collateral
ligament strain between March and May 1990; however, a March 1990
X-ray study of the left knee did not show any abnormality and, on
follow-up examination in May 1990, it was noted that the knee was
healing well; there is no indication that he received any further
treatment for the left knee, or experienced any left knee
symptoms/impairment, after May 1990. Objectively demonstrable left
or right knee

- 11 -

disabilities or impairment were not evident prior to service
separation or for several years thereafter. The first and only
post-service medical evidence documenting complaints of bilateral
knee pain and impairment consists of VA orthopedic examination
report in April 1998; at that time, bilateral patellofemoral
syndrome was diagnosed but X-ray study of the knees showed no
abnormality. Most importantly, the examiner did not suggest that
any symptom or impairment of either knee was in any way related to
active service or any incident occurring therein.

Regarding the claimed low back disability, the veteran's service
medical records show that he was treated for low back pain on one
occasion in Marc;h 1990, but objectively demonstrable impairment
was not indicated at that or any other time during service or for
several years thereafter. Private medical records in March 1998
document treatment for low back pain and show objectively
demonstrable low back disability. However, such evidence shows that
low back symptoms and impairment were due to a work-related injury
in February 1998 (during treatment, the veteran denied a history of
any low back problems prior to February 1998 and, in his January
1998 claim of service connection for low back disability, he denied
having received any medical treatment since separation from
service). Finally, mechanical low back pain was diagnosed on VA
orthopedic examination in April 1998 (a few months after the work-
related injury); the examiner did not suggest the disability was in
any way related to active service or any incident occurring
therein.

The Board is mindful of the veteran's contention that he currently
has chronic bilateral knee and low back disabilities, and that such
disabilities are causally related to service. While the credibility
of his contention is not challenged and his competence to testify
with regard to observable symptoms of recurrent pain, swelling, and
functional impairment involving the pertinent joints is noted,
consistent with Cartright v. Derwinski, 2 Vet. App. 24 (1991), he
is simply not competent, as a layman, to render a medical diagnosis
of chronic disability involving the knees or the low back, or to
provide an etiological link between active service and any current
symptomatology. See Grivois, 6 Vet. App. at 140, citing Espiritu,
2 Vet. App. at 494.

12 -

The Board notes that, in his January 1998 claim for VA compensation
and pension, the veteran indicated that he did not receive any
medical treatment since separation from service but, at his hearing
in January 2000, he testified that he did receive medical treatment
from private physicians since separation from service; he requested
an opportunity to submit such medical evidence within 45 days of
his hearing, but nothing has been received from him to date.

The evidence of record does not show, nor is it contended by or on
behalf of the veteran, that the claimed knee or low back
disabilities are related to any combat service; thus, the
provisions of 38 U.S.C.A. 1154(b) (West 1991) are not applicable in
these claims.

If a claim is not well grounded, the Board does not have
jurisdiction to adjudicate the claim. Boeck v. Brown, 6 Vet. App.
14 (1993). A not well-grounded claim must be denied. Edenfield v.
Brown, 8 Vet. App. 384 (1995). If the initial burden of presenting
evidence of a well-grounded claim is not met, VA does not have a
duty to assist the veteran in the development of the claim. 38
U.S.C.A. 5107(a); Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to
establish a well- grounded claim, and he has not indicated the
existence or availability of any medical evidence (not already of
record) that would well ground his claims of service connection for
chronic bilateral knee and low back disabilities. Epps v. Brown, 9
Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d
1464 (Fed. Cir. 1997).

With regard to the claim of service connection for chronic left
ankle disability, the Board is of the opinion that the claim is
well grounded. Although the record is devoid of any clinical
evidence documenting treatment for any left ankle symptoms or
impairment since service, the April 1998 VA orthopedic examination
report reflects the presence of impairment involving that ankle
(the Board notes that the April 1998 orthopedic examination report
reflects that the veteran fractured the left ankle in service, but
the veteran clarified in January 2000 that he fractured the right

- 13 -

and not the left ankle in service; such is confirmed by his service
medical records, as discussed above). The X-ray study of the left
ankle in April 1998 showed no evidence of impairment, X-ray study
of the left foot during service in March 1991 showed a bony
abnormality involving the dorsal surface of the navicular bone. The
foregoing evidence is deemed sufficient to well ground the claim of
service connection for chronic left ankle disability.

ORDER

An increased rating in excess of 10 percent for right ankle
disability, is denied.

Service connection for chronic bilateral knee disability is denied.

Service connection for chronic low back disability is denied.

REMAND

If a claim is well grounded (as is the claim of service connection
for chronic left ankle disability), VA has a duty to assist the
veteran in the development of facts pertinent to his claim, see 38
U.S.C.A. 5107(b), which includes a thorough VA examination. Hyder
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet.
App. 121 (1991).

In light of a finding that the veteran's claim of service
connection for chronic left ankle disability is well grounded, he
should be afforded a thorough VA orthopedic examination, in
conjunction with the examiner's review of the entire claims file,
to determine the nature and etiology of his chronic left ankle
disability. See Suttmann v. Brown, 5 Vet. App. 127, 137 (1993)

The Board notes that a VA orthopedic examination was performed in
April 1998, and chronic left ankle disability was diagnosed at that
time. However, a review of

- 14 -

the claims file suggests an inconsistency regarding the nature of
current disabilities involving the veteran's ankles. On examination
in April 1998, it was indicated that he fractured the left ankle in
service, and a history of left ankle fracture with subsequent
severe difficulty walking was diagnosed. However, the remainder of
the evidence of record shows that the veteran fractured the right
and not the left ankle in service. Nevertheless, as the presence of
left ankle impairment (in addition to impairment involving the
right ankle) was documented on VA orthopedic examination in April
1998, and left foot impairment was documented during his active
service period, another thorough VA orthopedic examination should
be performed to identify the nature and etiology of any left ankle
disability which may now be present.

In view of the foregoing, the claim of service connection for
chronic left ankle disability is REMANDED for the following action:

1. The veteran should be afforded another opportunity to submit
medical records documenting treatment for any left ankle symptoms
or impairment since service. After any necessary information and
authorizations are obtained from the veteran, any such pertinent
records of treatment, VA or private should be obtained and added to
the claims folder.

2. Then, the veteran should be afforded a VA orthopedic examination
to determine the nature and etiology of any left ankle disability
which may now be present. The claims folder must be made available
to the examiner for review in conjunction with this request for
medical examination. The examiner should be asked to provide an
opinion whether it is at least as likely as not that any left ankle
disability found is causally related to service, keeping in mind
the nature of the veteran's service (to the extent possible, the

- 15 -

examiner should be asked to comment on whether in- service left
foot/ankle pathology may be distinguished from post-service
pathology, and if so, the examiner should be requested to explain
such distinction). If any of the foregoing cannot be determined,
the examiner should so state for the record.

3. The RO should carefully review the examination report and the
other development requested above to ensure compliance with this
remand. If any development requested above is not accomplished,
remedial action should be undertaken. See Stegall v. West, 11 Vet.
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran and his
representative should be provided a supplemental statement of the
case and afforded an opportunity to respond. The case should then
be returned to the Board review. The veteran has the right to
submit additional evidence and argument on the matter remanded to
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

J.F. Gough
Member, Board of Veterans' Appeals

16 -



